                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY RENE SANDERS,                               Case No. 18-cv-01558-SI
                                   8                    Petitioner,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 33
                                  10     FRED FOLK,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Respondent has filed a request for an extension of the deadline to file his answer or other

                                  14   response to the order to show cause. Upon due consideration of the request and the declaration of

                                  15   attorney Marsha Dabiza in support thereof, the request is GRANTED.               Docket No. 33.

                                  16   Respondent’s answer or other response must be filed and served no later than December 27, 2019.

                                  17   Petitioner’s traverse must be filed and served on respondent’s counsel no later than January 24,

                                  18   2020.

                                  19           IT IS SO ORDERED.

                                  20   Dated: October 28, 2019

                                  21                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
